Citation Nr: 9910574	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an original evaluation in excess of 10 
percent for the period from June 20, 1995 to May 25, 1998; 
and in excess of 30 percent on and after May 26, 1998, for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran, a Purple Heart Medal recipient, had active 
service from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A review of the evidence of record discloses that service 
connection for PTSD was granted by rating decision dated in 
July 1996 and a 10 percent evaluation was assigned, effective 
June 20, 1998.  By rating decision dated in August 1998, the 
schedular rating for PTSD was increased to 30 percent 
disabling, effective May 26, 1998.  

The Board notes that a review of the record discloses that, 
at the time of his personal hearing before a hearing officer 
at the RO in December 1996, the veteran withdrew his appeals 
as to the issues of entitlement to service connection for 
hearing loss and service connection for otitis media.  38 
C.F.R. § 20.204 (a claimant can withdraw a substantive appeal 
in writing at any time prior to the issuance of a decision by 
the Board).

The issue of entitlement to an original evaluation in excess 
of 10 percent for the period from June 20, 1995 to May 25, 
1998; and in excess of 30 percent on and after May 26, 1998, 
for PTSD will be considered in the Remand section of this 
decision.


FINDING OF FACT

Tinnitus was incurred as the result of noise exposure during 
active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for tinnitus is well grounded within the meaning 
of 38 U.S.C.A. § 5107.  Essentially, that means that the 
veteran has presented a claim which is plausible.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
the VA to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the veteran's 
tinnitus, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet.App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is allowed; if the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  Id.  If, after careful 
review of all of the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. § 3.102.  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the inservice disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

A lay person is, however, competent to provide evidence on 
the current self-observable symptoms during and following 
service.  If a claimed disability is manifested by observable 
symptoms, lay evidence of symptomatology may be adequate to 
show a nexus between the current disability and the inservice 
disease or injury.  Nevertheless, medical evidence is 
required to show a relationship between the reported 
symptomatology and the current disability, unless the 
relationship is one to which a lay person's observations are 
competent.  See Savage v. Gober, 10 Vet.App. 488 (1997).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154 (West 1991); 
Collette v. Brown, 82 F. 3d 389 (Fed. Cir. 1996).  In the 
context of 38 U.S.C.A. § 1154(b) "satisfactory evidence of 
service incurrence or aggravation means "credible evidence."  
Caluza, 7 Vet. App. at 510.  Certain restrictions apply in 
the determination as to whether a veteran's lay or other 
evidence is satisfactory, that is, credible.  The U. S. Court 
of Appeals for Veterans Claims stated in Libertine v. Brown, 
9 Vet. App. 521 (1996), that Collette, in supplementing 
Caluza, did not eliminate the need for medical nexus evidence 
to establish well groundedness in claims where such is 
necessary. 

The veteran is competent to report the artillery blasts to 
which he was exposed during service.  His testimony is 
supported by his military personnel records which show that 
he was assigned to an artillery unit.  Further, such exposure 
is consistent with his participation in combat with an 
artillery unit.  

In a report of consultation dated in May 1994, Rabindra A. 
Braganza, M.D., reported that the veteran had a history of 
hearing loss "for many years as well as tinnitus 
bilaterally."  The veteran reported a history of noise 
exposure both in the military as well as in his work at a 
machinery shop during the previous nine years.  The physician 
concluded that the veteran's tinnitus was "due to his history 
of noise exposure."

Although, Dr. Braganza did not distinguish between the 
service and post-service noise exposure, it appears that the 
statement does relate tinnitus, at least in part to the 
inservice noise exposure.  There is no competent medical 
evidence that would contradict Dr. Braganza's opinion.  That 
opinion provides a nexus between the current tinnitus and 
service.  Accordingly, the Board finds that the evidence is 
in favor of the grant of service connection.


ORDER

Service connection for tinnitus is granted.  To this extent, 
the appeal is allowed.  


REMAND

In letters dated in July and August 1996, the Social Security 
Administration (SSA) reported that the veteran had claimed 
disability benefits from that agency.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held in cases concerning 
claims for increased evaluations for PTSD that VA has a duty 
to obtain all records pertaining to a claim for SSA benefits.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown 4 
Vet. App. 565 (1993).

At the hearing on appeal in December 1996, the veteran 
testified that he had begun treatment with a private 
physician for depression.  At an examination conducted for VA 
in May 1998, the veteran reported that he was not receiving 
psychotherapy, but that he was taking prescription 
medications for "bad dreams" and nightmares, and for 
depression.  He also indicated that he had been receiving 
outpatient psychiatric care from his family physician.  

Records pertaining to the veteran's psychiatric treatment and 
his claim for SSA benefits have not been associated with the 
claims folder.

Recently the Court has held that there is a distinction 
between a claim for an increased rating and a claim for a 
higher original rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 124, 126 (1999).  The RO has 
not had an opportunity to adjudicate the veteran's claim in 
light of Fenderson.

In view of the foregoing, this case is REMANDED in part for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, 
including such information for his 
treating family physician.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If additional records are received 
pertaining to the veteran's psychiatric 
disability, he should be afforded an 
appropriate examination to evaluate the 
severity of his service-connected 
psychiatric disability.  The examiner 
should review the claims folder before 
completing the examination report.  The 
examiner should report a Global 
Assessment of Function (GAF) and explain 
the meaning of the assigned score.  The 
examiner should also report whether the 
psychiatric disability results in a 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and long 
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; or difficulty 
establishing and maintaining effective 
work and social relationships.  The 
examiner should also comment on the 
severity of any of these findings, and 
express an opinion as to the extent of 
social and industrial impairment 
resulting from the service connected 
psychiatric disability.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then readjudicate the 
veteran's claim, taking into 
consideration the Court's decision in 
Fenderson.  If the benefits sought is not 
granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

